Citation Nr: 1023182	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA) from March 1988 to 
March 1995 with the Army Reserve and Louisiana Army National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claims.  


REMAND

In the Veteran's May 2009 substantive appeal, the Veteran 
noted that she desired a hearing before the Board at her 
local RO.  Thereafter, although a video-conference hearing 
was scheduled for January 5, 2010, the hearing was 
rescheduled to April 26, 2010, at the Veteran's request.  On 
April 26, 2010, the Veteran again requested that the hearing 
be rescheduled, this time as a result of the death of her 
father.  Consequently, as the Board has once again found that 
good cause has been demonstrated for the rescheduling of the 
requested hearing, the Board finds that this matter should be 
remanded so that the Veteran can be afforded her requested 
hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


